Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000507
                                                         27-JUL-2015
                                                         01:29 PM



                          SCPW-15-0000507


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                 NELSON WAIKIKI, JR., Petitioner,


                                 vs.


   THE HONORABLE RHONDA LOO, JUDGE OF THE CIRCUIT COURT OF THE

       SECOND CIRCUIT, STATE OF HAWAI'I, Respondent Judge,


                                 and


                   STATE OF HAWAI'I, Respondent.



                        ORIGINAL PROCEEDING

                        (CR. NO. 13-1-0428)


                  ORDER DENYING WITHOUT PREJUDICE

                PETITION FOR WRIT OF HABEAS CORPUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of the document submitted by
Michelle Denise Waikiki, on behalf of Nelson Waikiki Jr.,
entitled “Petition for Habeas Corpus, for Cause,” filed on July
7, 2015, the documents attached thereto and submitted in support
thereof, and the record, it appears that (1) Michelle Denise
Waikiki is not an attorney licensed to practice law in the State
of Hawai'i, see HRS § 605-14 (Supp. 2014), and (2) Petitioner has
alternative means to seek post-conviction relief and presents no
special reason for this court to invoke its jurisdiction at this
time, see Oili v. Chang, 57 Haw. 411, 412, 557 P.2d 787, 788
(1976) (the supreme court “will not exercise its original

jurisdiction in habeas corpus proceedings when relief is

available in a lower court and no special reason exists for

invoking its jurisdiction”). Accordingly, 

          IT IS HEREBY ORDERED that the appellate clerks’ office

shall file the petition for a writ of habeas corpus without

payment of the filing fee. 

          IT IS HEREBY FURTHER ORDERED that the petition for a

writ of habeas corpus is denied without prejudice to Petitioner

seeking relief in the circuit court, as appropriate.

          IT IS HEREBY FINALLY ORDERED that the appellate clerk’s

office shall not accept any further filings signed by Michelle

Denise Waikiki on behalf of Petitioner. 

          DATED: Honolulu, Hawai'i, July 27, 2015.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson




                                 2